Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed June 28, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 5, and 8-20 have been amended.  Claims 1, 8, and 15 are independent claims.
In light of Applicant’s Amendment, the rejections of Claims 5, 12, and 19 under 35 U.S.C. 101 and 35 U.S.C. 112(b) have been withdrawn.
In light of Applicant’s Amendment, the rejection of Claims 1, 4-8, 11-15, and 18-20 under 35 U.S.C. 112(b) has been withdrawn.
In light of Applicant’s Amendment, the rejection of Claims 9-14 and 16-20 under 35 U.S.C. 112(b) has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Earnesty (PG Pub. No. 2020/0104377 A1) and further in view of Jain (PG Pub. No. 2015/0120780 A1) and Fitzer (PG Pub. No. 2020/0319871 A1).
Regarding Claim 1, Earnesty discloses a computer-implemented method for containerizing a database, the computer-implemented method comprising:
responsive to a determination that a database is suitable for a containerization, determining, by one or more processors, one or more database objects to be shifted into a container (see Earnesty, paragraph [0475], where some embodiments, consolidation (e.g., PDB and/or lift and shift) can be a rule based engine that supports the consolidation policies);
mapping, by the one or more computer processors, the one or more database objects to a container structure (see Earnesty, paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables); and
shifting, by the one or more computer processors, the non-containerized database into the container based on a mapping of the one or more database objects and the container structure to create a containerized database (see Earnesty, paragraph [0475], where some embodiments, consolidation (e.g., PDB and/or lift and shift) can be a rule based engine that supports the consolidation policies; see also paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables).
Earnesty does not explicitly disclose that the databases are non-containerized databases.  Jain explicitly discloses that the databases are non-containerized databases (see Jain, paragraph [0022], where Fig. 17 illustrates the creation of a PDB [pluggable database] in a CDB [container database] from a non-CDB, in accordance with an embodiment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Jain for the benefit of creating a pluggable database for plugging into a containerized database from a non-containerized database (see Jain, paragraph [0022], Fig. 17).
The combination of Earnesty and Jain does not disclose wherein the container consists of an application, dependencies of the application, libraries, binaries, and configuration files for the application.  Fitzer discloses wherein the container consists of an application (see Fitzer, paragraph [0043], where software installation container for a software application is received at the application server. The software application container includes metadata and a plurality of content folders, each content folder containing a different type of content), dependencies of the application (see Fitzer, paragraph [0018], where software installation container dependencies), libraries (see Fitzer, paragraph [0086], where software 702 includes layers such as an operating system 704, libraries 706, frameworks 708, and applications 710), binaries (see Fitzer, paragraph [0024], where software developer then organizes the software artefacts for the software application (including the application binary) into one or more of the folders 106A-106N in the software installation container 100), and configuration files for the application (see Fitzer, paragraph [0086], where software 702 includes layers such as an operating system 704, libraries 706, frameworks 708, and applications 710).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty and Jain with Fitzer for the benefit of efficient installation of a container (see Fitzer, Abstract).
Regarding Claim 2, Earnesty in view of Jain and Fitzer discloses the computer-implemented method of Claim 1, wherein: responsive to determining that the non-containerized database is suitable for containerization, determining the one or more database objects to be shifted into the container further comprises:
providing, by the one or more computer processors, a user interface, wherein the user interface is selected from the group consisting of a graphical user interface and a command line interface (see Earnesty, paragraph [0086], where FIG. 5 illustrates a sample software tool for planning a data migration according to an embodiment; for example, software tool 500 can include user interface 502 which can display questionnaire element 504; in some embodiments, identifying information about an opportunity, or preliminary stage migration, can be input by a user interacting with user interface 502); and
enabling, by the one or more computer processors, the user to evaluate a suitability of the non-containerized database for containerization (see Earnesty, paragraph [0086], where FIG. 5 illustrates a sample software tool for planning a data migration according to an embodiment; for example, software tool 500 can include user interface 502 which can display questionnaire element 504; in some embodiments, identifying information about an opportunity, or preliminary stage migration, can be input by a user interacting with user interface 502) and to recommend one or more changes if required based on an input from the user interface (see Earnesty, paragraph [0069], where a costing engine can determine a migration effort required based on the size and characteristics of an estate … load and classification engine can analyze and use software code and scripts to reverse engineer databases from the source systems to classify migration complexity, recommend target database sizing and service tier alignments based on user performance, consolidation, and availability requirements).
Regarding Claim 8, Earnesty in view of Jain and Fitzer discloses a computer program product for containerizing a database, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to:
responsive to a determination that a database is suitable for a containerization, determining, by one or more processors, one or more database objects to be shifted into a container (see Earnesty, paragraph [0475], where some embodiments, consolidation (e.g., PDB and/or lift and shift) can be a rule based engine that supports the consolidation policies);
mapping, by the one or more computer processors, the one or more database objects to a container structure (see Earnesty, paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables); and
shifting, by the one or more computer processors, the non-containerized database into the container based on a mapping of the one or more database objects and the container structure to create a containerized database (see Earnesty, paragraph [0475], where some embodiments, consolidation (e.g., PDB and/or lift and shift) can be a rule based engine that supports the consolidation policies; see also paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables).
Earnesty does not explicitly disclose that the databases are non-containerized databases.  Jain explicitly discloses that the databases are non-containerized databases (see Jain, paragraph [0022], where Fig. 17 illustrates the creation of a PDB [pluggable database] in a CDB [container database] from a non-CDB, in accordance with an embodiment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Jain for the benefit of creating a pluggable database for plugging into a containerized database from a non-containerized database (see Jain, paragraph [0022], Fig. 17).
The combination of Earnesty and Jain does not disclose wherein the container consists of an application, dependencies of the application, libraries, binaries, and configuration files for the application.  Fitzer discloses wherein the container consists of an application (see Fitzer, paragraph [0043], where software installation container for a software application is received at the application server. The software application container includes metadata and a plurality of content folders, each content folder containing a different type of content), dependencies of the application (see Fitzer, paragraph [0018], where software installation container dependencies), libraries (see Fitzer, paragraph [0086], where software 702 includes layers such as an operating system 704, libraries 706, frameworks 708, and applications 710), binaries (see Fitzer, paragraph [0024], where software developer then organizes the software artefacts for the software application (including the application binary) into one or more of the folders 106A-106N in the software installation container 100), and configuration files for the application (see Fitzer, paragraph [0086], where software 702 includes layers such as an operating system 704, libraries 706, frameworks 708, and applications 710).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty and Jain with Fitzer for the benefit of efficient installation of a container (see Fitzer, Abstract).
Regarding Claim 9, Earnesty in view of Jain and Fitzer discloses the computer program product of Claim 8, wherein responsive to the determination that the non-containerized database is suitable for containerization, determining the one or more database objects to be shifted into the container further comprises program instructions, stored on the one or more computer readable storage media, to:
providing, by the one or more computer processors, a user interface, wherein the user interface is selected from the group consisting of a graphical user interface and a command line interface (see Earnesty, paragraph [0086], where FIG. 5 illustrates a sample software tool for planning a data migration according to an embodiment; for example, software tool 500 can include user interface 502 which can display questionnaire element 504; in some embodiments, identifying information about an opportunity, or preliminary stage migration, can be input by a user interacting with user interface 502); and
enabling, by the one or more computer processors, the user to evaluate a suitability of the non-containerized database for containerization (see Earnesty, paragraph [0086], where FIG. 5 illustrates a sample software tool for planning a data migration according to an embodiment; for example, software tool 500 can include user interface 502 which can display questionnaire element 504; in some embodiments, identifying information about an opportunity, or preliminary stage migration, can be input by a user interacting with user interface 502) and to recommend one or more changes if required based on an input from the user interface (see Earnesty, paragraph [0069], where a costing engine can determine a migration effort required based on the size and characteristics of an estate … load and classification engine can analyze and use software code and scripts to reverse engineer databases from the source systems to classify migration complexity, recommend target database sizing and service tier alignments based on user performance, consolidation, and availability requirements).
Regarding Claim 15, Earnesty discloses a computer system for containerizing a database, the computer system comprising:
one or more computer processors (see Earnesty, Fig. 2, for processor 222);
one or more computer readable storage media (see Earnesty, Fig. 2, for memory 214); and
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (see Earnesty, paragraph [0063], where system 200 may include memory 214 for storing information and instructions for execution by processor 222), the stored program instructions including instructions to:
responsive to a determination that a database is suitable for a containerization, determining, by one or more processors, one or more database objects to be shifted into a container (see Earnesty, paragraph [0475], where some embodiments, consolidation (e.g., PDB and/or lift and shift) can be a rule based engine that supports the consolidation policies);
mapping, by the one or more computer processors, the one or more database objects to a container structure (see Earnesty, paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables); and
shifting, by the one or more computer processors, the non-containerized database into the container based on a mapping of the one or more database objects and the container structure to create a containerized database (see Earnesty, paragraph [0475], where some embodiments, consolidation (e.g., PDB and/or lift and shift) can be a rule based engine that supports the consolidation policies; see also paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables).
Earnesty does not explicitly disclose that the databases are non-containerized databases.  Jain explicitly discloses that the databases are non-containerized databases (see Jain, paragraph [0022], where Fig. 17 illustrates the creation of a PDB [pluggable database] in a CDB [container database] from a non-CDB, in accordance with an embodiment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Jain for the benefit of creating a pluggable database for plugging into a containerized database from a non-containerized database (see Jain, paragraph [0022], Fig. 17).
The combination of Earnesty and Jain does not disclose wherein the container consists of an application, dependencies of the application, libraries, binaries, and configuration files for the application.  Fitzer discloses wherein the container consists of an application (see Fitzer, paragraph [0043], where software installation container for a software application is received at the application server. The software application container includes metadata and a plurality of content folders, each content folder containing a different type of content), dependencies of the application (see Fitzer, paragraph [0018], where software installation container dependencies), libraries (see Fitzer, paragraph [0086], where software 702 includes layers such as an operating system 704, libraries 706, frameworks 708, and applications 710), binaries (see Fitzer, paragraph [0024], where software developer then organizes the software artefacts for the software application (including the application binary) into one or more of the folders 106A-106N in the software installation container 100), and configuration files for the application (see Fitzer, paragraph [0086], where software 702 includes layers such as an operating system 704, libraries 706, frameworks 708, and applications 710).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty and Jain with Fitzer for the benefit of efficient installation of a container (see Fitzer, Abstract).
Regarding Claim 16, Earnesty in view of Jain and Fitzer discloses the computer system of Claim 15, wherein responsive to the determination that the non-containerized database is suitable for containerization, determining the one or more database objects to be shifted into the container further comprises program instructions, stored on the one or more computer readable storage media, to:
providing, by the one or more computer processors, a user interface, wherein the user interface is selected from the group consisting of a graphical user interface and a command line interface (see Earnesty, paragraph [0086], where FIG. 5 illustrates a sample software tool for planning a data migration according to an embodiment; for example, software tool 500 can include user interface 502 which can display questionnaire element 504; in some embodiments, identifying information about an opportunity, or preliminary stage migration, can be input by a user interacting with user interface 502); and
enabling, by the one or more computer processors, the user to evaluate a suitability of the non-containerized database for containerization (see Earnesty, paragraph [0086], where FIG. 5 illustrates a sample software tool for planning a data migration according to an embodiment; for example, software tool 500 can include user interface 502 which can display questionnaire element 504; in some embodiments, identifying information about an opportunity, or preliminary stage migration, can be input by a user interacting with user interface 502) and to recommend one or more changes if required based on an input from the user interface (see Earnesty, paragraph [0069], where a costing engine can determine a migration effort required based on the size and characteristics of an estate … load and classification engine can analyze and use software code and scripts to reverse engineer databases from the source systems to classify migration complexity, recommend target database sizing and service tier alignments based on user performance, consolidation, and availability requirements).
Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Earnesty, Jain, and Fitzer as applied to Claims 1, 2, 8, 9, 15, and 16 above, and further in view of Ambichl (PG Pub. No. 2020/0004609 A1).
Regarding Claim 3, Earnesty in view of Jain and Fitzer discloses the computer-implemented method of Claim 2, further comprising:
Earnesty does not disclose resetting, by the one or more computer processors, any database objects of the one or more database objects that are required to connect the containerized database with the user interface.  Ambichl discloses resetting, by the one or more computer processors, any database objects of the one or more database objects that are required to connect the containerized database with the user interface (see Ambichl, paragraph [0062], where either the container manager process itself or container manager specific child processes prepare the environment for a new container; those container manager specific child processes may be identified by the name of the executable used by those container manager specific child processes or by the command line that was used to start those processes; see also paragraph [0013], where container manager processes provide infrastructure to deploy, start, execute, and stop isolated process execution environments in form of containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ambichl for the benefit of automated injecting of in-process agents into containerized processes (see Ambichl, paragraph [0009]).
Regarding Claim 4, Earnesty in view of Jain and Fitzer discloses the computer-implemented method of Claim 1, wherein shifting the non-containerized database into the container based on mapping of the one or more database objects and the container structure to create the containerized database further comprises:
preparing, by the one or more processors, a container environment, wherein the container environment is prepared to accept one or more database objects (see Earnesty, paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables); and
reconfiguring, by the one or more computer processors, the container environment to match an environment of the non-containerized database (see Earnesty, paragraph [0293], where once launched, the batch migration of assets for the estate can be performed as follows … a. build migration payload … ii. build rest_api string per migration technical details and method).
Earnesty does not disclose starting, by the one or more processors, the containerized database.  Ambichl discloses starting, by the one or more processors, the containerized database (see Ambichl, paragraph [0062], where either the container manager process itself or container manager specific child processes prepare the environment for a new container; those container manager specific child processes may be identified by the name of the executable used by those container manager specific child processes or by the command line that was used to start those processes; see also paragraph [0013], where container manager processes provide infrastructure to deploy, start, execute, and stop isolated process execution environments in form of containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ambichl for the benefit of automated injecting of in-process agents into containerized processes (see Ambichl, paragraph [0009]).
Regarding Claim 6, Earnesty in view of Jain, Fitzer and Ambichl discloses the computer-implemented method of Claim 4, wherein starting the containerized database further comprises amending, by the one or more computer processors, one or more container environment security authentication services to support a database authentication for the containerized database (see Earnesty, paragraphs [0109] – [0111], where Fig. 7 illustrates sample sub-tasks estimates for various source databases classified to various migration complexities; for example, data structure 700 illustrates migration effort as a value of time (e.g., depicted as hours, or a fraction of an hour) for sample sub-tasks of a migration complexity (divided into production and non-production databases); in some embodiments, additional migration effort for uncommon sub-tasks can be added … b. source security).
Regarding Claim 10, Earnesty in view of Jain and Fitzer discloses the computer-implemented method of Claim 9, further comprises program instructions, stored on the one or more computer readable storage media, to:
Earnesty does not disclose resetting, by the one or more computer processors, any database objects of the one or more database objects that are required to connect the containerized database with the user interface.  Ambichl discloses resetting, by the one or more computer processors, any database objects of the one or more database objects that are required to connect the containerized database with the user interface (see Ambichl, paragraph [0062], where either the container manager process itself or container manager specific child processes prepare the environment for a new container; those container manager specific child processes may be identified by the name of the executable used by those container manager specific child processes or by the command line that was used to start those processes; see also paragraph [0013], where container manager processes provide infrastructure to deploy, start, execute, and stop isolated process execution environments in form of containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ambichl for the benefit of automated injecting of in-process agents into containerized processes (see Ambichl, paragraph [0009]).
Regarding Claim 11, Earnesty in view of Jain and Fitzer discloses the computer program product of Claim 8, wherein shifting the non-containerized database into the container based on mapping of the one or more database objects and the container structure to create the containerized database further comprises program instructions, stored on the one or more computer readable storage media, to:
prepare a container environment, wherein the container environment is prepared to accept one or more database objects (see Earnesty, paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables); and
reconfigure the container environment to match an environment of the non-containerized database (see Earnesty, paragraph [0293], where once launched, the batch migration of assets for the estate can be performed as follows … a. build migration payload … ii. build rest_api string per migration technical details and method).
Earnesty does not disclose starting the containerized database.  Ambichl discloses starting the containerized database (see Ambichl, paragraph [0062], where either the container manager process itself or container manager specific child processes prepare the environment for a new container; those container manager specific child processes may be identified by the name of the executable used by those container manager specific child processes or by the command line that was used to start those processes; see also paragraph [0013], where container manager processes provide infrastructure to deploy, start, execute, and stop isolated process execution environments in form of containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ambichl for the benefit of automated injecting of in-process agents into containerized processes (see Ambichl, paragraph [0009]).
Regarding Claim 13, Earnesty in view of Jain, Fitzer, and Ambichl discloses the computer program product of Claim 11, wherein starting the containerized database further comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to amend one or more container environment security authentication services to support a database authentication for the containerized database (see Earnesty, paragraphs [0109] – [0111], where Fig. 7 illustrates sample sub-tasks estimates for various source databases classified to various migration complexities; for example, data structure 700 illustrates migration effort as a value of time (e.g., depicted as hours, or a fraction of an hour) for sample sub-tasks of a migration complexity (divided into production and non-production databases); in some embodiments, additional migration effort for uncommon sub-tasks can be added … b. source security).
Regarding Claim 17, Earnesty in view of Jain and Fitzer discloses the computer system of Claim 16, further comprises program instructions, stored on the one or more computer readable storage media, to:
Earnesty does not disclose resetting, by the one or more computer processors, any database objects of the one or more database objects that are required to connect the containerized database with the user interface.  Ambichl discloses resetting, by the one or more computer processors, any database objects of the one or more database objects that are required to connect the containerized database with the user interface (see Ambichl, paragraph [0062], where either the container manager process itself or container manager specific child processes prepare the environment for a new container; those container manager specific child processes may be identified by the name of the executable used by those container manager specific child processes or by the command line that was used to start those processes; see also paragraph [0013], where container manager processes provide infrastructure to deploy, start, execute, and stop isolated process execution environments in form of containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ambichl for the benefit of automated injecting of in-process agents into containerized processes (see Ambichl, paragraph [0009]).
Regarding Claim 18, Earnesty in view of Jain and Fitzer discloses the computer system of Claim 15, wherein shifting the non-containerized database into the container based on mapping of the one or more database objects and the container structure to create the containerized database further comprises program instructions, stored on the one or more computer readable storage media, to:
prepare a container environment, wherein the container environment is prepared to accept one or more database objects (see Earnesty, paragraph [0208], where PDB consolidation can include customizable containers; see also paragraph [0215], where consolidation policy can specify how a source database is mapped to a CDB group as specified by configuration tables); and
reconfigure the container environment to match an environment of the non-containerized database (see Earnesty, paragraph [0293], where once launched, the batch migration of assets for the estate can be performed as follows … a. build migration payload … ii. build rest_api string per migration technical details and method).
Earnesty does not disclose starting the containerized database.  Ambichl discloses starting the containerized database (see Ambichl, paragraph [0062], where either the container manager process itself or container manager specific child processes prepare the environment for a new container; those container manager specific child processes may be identified by the name of the executable used by those container manager specific child processes or by the command line that was used to start those processes; see also paragraph [0013], where container manager processes provide infrastructure to deploy, start, execute, and stop isolated process execution environments in form of containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ambichl for the benefit of automated injecting of in-process agents into containerized processes (see Ambichl, paragraph [0009]).
Regarding Claim 20, Earnesty in view of Jain, Fitzer, and Ambichl discloses the computer system of 18, wherein starting the containerized database further comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to amend one or more container environment security authentication services to support a database authentication for the containerized database (see Earnesty, paragraphs [0109] – [0111], where Fig. 7 illustrates sample sub-tasks estimates for various source databases classified to various migration complexities; for example, data structure 700 illustrates migration effort as a value of time (e.g., depicted as hours, or a fraction of an hour) for sample sub-tasks of a migration complexity (divided into production and non-production databases); in some embodiments, additional migration effort for uncommon sub-tasks can be added … b. source security).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Earnesty, Jain, Fitzer, and Ambichl as applied to Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 above, and further in view of Resch (PG Pub. No. 2014/0164699 A1).
Regarding Claim 5, Earnesty in view of Jain, Fitzer, and Ambichl discloses the computer-implemented method of Claim 4, wherein reconfiguring the container environment to match the environment of the non-containerized database further comprises:
Earnesty does not disclose using one or more standard database application programming interfaces of the non-containerized database to query a selection from the group consisting of: parallelism settings, buffer settings, and federation settings.  The combination of Earnesty and Resch discloses using one or more standard database application programming interfaces of the non-containerized database (see Earnesty, paragraph [0293], where once launched, the batch migration of assets for the estate can be performed as follows … a. build migration payload … ii. build rest_api string per migration technical details and method) to query a selection from the group consisting of: parallelism settings (see Resch, paragraph [0062], where gateway module 78 obtains user information from the management unit 18, the user device, and/or the other authenticating unit … operational parameters may include … parallelism settings), buffer settings, and federation settings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Resch for the benefit of accessing encoded data slices in virtual memory containers (see Resch, Abstract).
Regarding Claim 12, Earnesty in view of Jain, Fitzer and Ambichl discloses the computer program product of Claim 11, wherein reconfiguring the container environment to match the environment of the non-containerized database further comprises program instructions, stored on the one or more computer readable storage media, to:
Earnesty does not disclose using one or more standard database application programming interfaces of the non-containerized database to query a selection from the group consisting of: parallelism settings, buffer settings, and federation settings.  The combination of Earnesty and Resch discloses using one or more standard database application programming interfaces of the non-containerized database (see Earnesty, paragraph [0293], where once launched, the batch migration of assets for the estate can be performed as follows … a. build migration payload … ii. build rest_api string per migration technical details and method) to query a selection from the group consisting of: parallelism settings (see Resch, paragraph [0062], where gateway module 78 obtains user information from the management unit 18, the user device, and/or the other authenticating unit … operational parameters may include … parallelism settings), buffer settings, and federation settings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Resch for the benefit of accessing encoded data slices in virtual memory containers (see Resch, Abstract).
Regarding Claim 19, Earnesty in view of Jain, Fitzer, Ambichl discloses the computer system of Claim 18, wherein reconfiguring the container environment to match the environment of the non-containerized database further comprises program instructions, stored on the one or more computer readable storage media, to:
Earnesty does not disclose using one or more standard database application programming interfaces of the non-containerized database to query a selection from the group consisting of: parallelism settings, buffer settings, and federation settings.  The combination of Earnesty and Resch discloses using one or more standard database application programming interfaces of the non-containerized database (see Earnesty, paragraph [0293], where once launched, the batch migration of assets for the estate can be performed as follows … a. build migration payload … ii. build rest_api string per migration technical details and method) to query a selection from the group consisting of: parallelism settings (see Resch, paragraph [0062], where gateway module 78 obtains user information from the management unit 18, the user device, and/or the other authenticating unit … operational parameters may include … parallelism settings), buffer settings, and federation settings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Resch for the benefit of accessing encoded data slices in virtual memory containers (see Resch, Abstract).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earnesty, Jain, Fitzer, and Ambichl as applied to Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 above, and further in view of Ganesh (US Patent No. 7,913,105 B1).
Regarding Claim 7, Earnesty in view of Jain, Fitzer and Ambichl discloses the computer-implemented method of Claim 4, wherein starting the containerized database further comprises:
Earnesty does not disclose applying, by the one or more computer processors, one or more high availability services to the containerized database, wherein the one or more high availability services constantly monitor the database and restarts the database if it is unresponsive.  Ganesh discloses applying, by the one or more computer processors, one or more high availability services to the containerized database, wherein the one or more high availability services constantly monitor the database and restarts the database if it is unresponsive  (see Ganesh, column 2, lines 6-8, where various embodiments of a system and method for detecting a state change of a resource in a high availability (HA) cluster are disclosed herein; see also column 5, lines 54-60, where Oracle database module 160A may notify the Oracle database agent 154A that the process’s state changed; in response to the state change, the Oracle database agent 154A may take various actions, e.g., depending on the type of resource and the type of state change; as one example, if a database process died then the Oracle database agent 154A may re-start the database process on the same node 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ganesh for the benefit of providing high availability in a cluster with notifications of resource state changes (see Ganesh, Abstract).
Regarding Claim 14, Earnesty in view of Jain, Fitzer, and Ambichl discloses the computer program product of Claim 11, wherein staring the containerized database further comprises program instructions, stored on the one or more computer readable storage media, to:
Earnesty does not disclose applying one or more high availability services to the containerized database, wherein the one or more high availability services constantly monitor the database and restarts the database if it is unresponsive.  Ganesh discloses applying one or more high availability services to the containerized database, wherein the one or more high availability services constantly monitor the database and restarts the database if it is unresponsive  (see Ganesh, column 2, lines 6-8, where various embodiments of a system and method for detecting a state change of a resource in a high availability (HA) cluster are disclosed herein; see also column 5, lines 54-60, where Oracle database module 160A may notify the Oracle database agent 154A that the process’s state changed; in response to the state change, the Oracle database agent 154A may take various actions, e.g., depending on the type of resource and the type of state change; as one example, if a database process died then the Oracle database agent 154A may re-start the database process on the same node 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Earnesty with Ganesh for the benefit of providing high availability in a cluster with notifications of resource state changes (see Ganesh, Abstract).
Response to Arguments
Applicant’s Arguments, filed June 28, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                           












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161